EXHIBIT 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code:MIXISIN:ZAE000125316 NYSE share code:MIXT (“MiX Telematics”) DEALINGS IN SECURITIES BY A DIRECTOR OF A MAJOR SUBSIDIARY OF MIX TELEMATICS Shareholders are advised of the following information relating to the dealing in securities by a director of a major subsidiary of MiX Telematics: Name of director: Patrick Fitzgerald Name of subsidiary company: MiX Telematics Africa Proprietary Limited Transaction date: 5 September 2014 Class of securities: Ordinary shares Number of securities: 10 000 Highest traded price: R4.11 Price per security: R4.02723 Lowest traded price: R3.85 Total value: R40272.31 Nature of transaction: On-market sale Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Shareholders are further advised of the following information relating to dealings in securities by a director of a major subsidiary of MiX Telematics pursuant to the exercise of share options under the MiX Telematics Group Executive Incentive Scheme (“the Scheme”): Name of director: Patrick Fitzgerald Name of subsidiary company: MiX Telematics Africa Proprietary Limited Transaction date: 30 August 2013 Class of securities: Ordinary shares Number of securities: 60 000 Highest traded price: R6.30 Price per security: R6.21500 Lowest traded price: R6.15 Total value: R372900.00 Nature of transaction: On-market sale of shares following the exercise of the share options under the Scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Patrick Fitzgerald Name of subsidiary company: MiX Telematics Africa Proprietary Limited Transaction date: 29 August 2013 Class of securities: Ordinary shares Number of securities: 117 709 Highest traded price: R6.45 Price per security: R6.30140 Lowest traded price: R6.25 Total value: R741731.49 Nature of transaction: On-market sale of shares following the exercise of the share options under the Scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Patrick Fitzgerald Name of subsidiary company: MiX Telematics Africa Proprietary Limited Transaction date: 28 August 2013 Class of securities: Ordinary shares Number of securities: 222 291 Highest traded price: R6.50 Price per security: R6.35660 Lowest traded price: R6.30 Total value: R1413014.97 Nature of transaction: On-market sale of shares following the exercise of the share options under the Scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Patrick Fitzgerald Name of subsidiary companies: MiX Telematics Africa Proprietary Limited Transaction date: 23 August 2013 Class of securities: Ordinary shares Number of securities 500 000 Price per security: R1.12 Total value: R560000.00 Nature of transaction: Off-market exercise of share options under the scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes 11 September 2014 Sponsor
